Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/13/2022 is acknowledged.
Claims 18-21, 30-31, 33-35, and 37-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/2022.

Claim Objections
Claims 2, 4 and 11-12 are objected to because of the following informalities: 
in line 3 of Claim 2, delete “continue” and insert --continues--;
in line 1 of Claim 4, insert --at least one-- before “barrier”;
in line 3 of Claim 11, delete “in” and insert --by--;
in line 3 of Claim 12, insert --central-- before “channel”;
in line 4 of Claim 12, insert --the-- before “disinfecting”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10-12, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the body" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 1, it is not clear whether/what “a flow path between the second connector and the tube” in lines 9-10 is attempting to set forth as the limitations appear to indicate that the at least one barrier is located at the entrance into the tube and when the second connector penetrates through the at least one barrier it appears that the second connector will meet/contact the tube and no flow path exist between the tube and the second connector,
In Claim 2, it is not clear to which of the connectors (i.e. the disinfecting connector or the second connector) the limitation "the connector" in line 4 is referring to.
Claim 11 recites the limitation "the sponge volume" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 12, it is not clear to which of the connectors (i.e. the disinfecting connector or the second connector) the limitation "the connector" in line 4 is referring to.
Claim 16 recites the limitation "the second connector head" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruger (5167816).
As to Claim 1, Kruger (‘816) discloses a disinfecting connector  (see Figure 1) of a dialysis system, comprising: 
a disinfecting chamber (i.e. within 580) positioned within an internal lumen of the disinfecting connector (see Figure 1), comprising: 
at least one barrier (588) between the internal lumen (within 580) and a tube (586) connected to the disinfecting connector (see Figure 1); 
a disinfecting material (see Col. 3 line 5) that is approved for usage inside the body (e.x.: mouth); 
wherein penetration of a second connector (596) through the at least one barrier (588) causes or allows flow of the disinfecting material into the second connector in an amount and surface coverage sufficient to be capable of disinfecting a flow path between the second connector and the tube (see Figure 1).
As to Claim 2, Kruger (‘816) discloses that the disinfecting connector  (see Figure 1) further comprises a seal (582) positioned between the disinfecting chamber (i.e. within 580) and the second connector (596), wherein when the seal (582) is broken by the second connector (596) the broken seal continues to seal the disinfecting chamber (i.e. within 580) against the second connector (596).
As to Claim 3, Kruger (‘816) discloses that the at least one barrier (588) is sized and shaped to be opened in response to an axial force applied by a tip of the second connector (596) (see Figure 1, Col. 3 lines 10-12).
As to Claim 4, Kruger (‘816) discloses that the at least one barrier (588) comprises a pressure seal barrier (see Col. 3 line 12).
As to Claims 16-17, the disinfecting material of Kruger (‘816) disinfect/capable of disinfecting an internal lumen of the second connector (596) and/or the external surface of the second connector (596).

Claim(s) 1-4, 10-11, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duffy (20150013381).
As to Claim 1, Duffy (‘381) discloses a disinfecting connector  (104) (see Figure 1), comprising: 
a disinfecting chamber (117 - i.e. within 115) positioned within an internal lumen of the disinfecting connector (104) (see Figure 1), comprising: 
at least one barrier (136) between the internal lumen and a tube capable of being connected to the disinfecting connector (see Figure 1); 
a disinfecting material (i.e. within 132) that is approved for usage inside the body (see entire document, particularly p. 3 [0034]); 
wherein penetration of a second connector (112) through the at least one barrier (136) causes or allows flow of the disinfecting material into the second connector (112) in an amount and surface coverage sufficient to be capable of disinfecting a flow path between the second connector and a tube (see Figure 5).
As to Claim 2, Duffy (‘381) discloses that the disinfecting connector (104) (see Figure 1) further comprises a seal (134; 134’) positioned between the disinfecting chamber (117) and the second connector (112), wherein when the seal (134; 134’) is broken by the second connector (112) the broken seal continues to seal the disinfecting chamber (117) against the second connector (112) (see entire document, particularly Figures 5-6, p. 3 [0036]).
As to Claim 3, Duffy (‘381) discloses that the at least one barrier (136) is sized and shaped to be opened in response to an axial force applied by a tip (114) of the second connector (112) (see Figure 5).
As to Claim 4, Duffy (‘381) discloses that the at least one barrier (136) comprises a pressure seal barrier (see entire document, particularly p. 3 [0035]-[0037], p. 4 [0040] and [0042]).
As to Claims 10-11, Duffy (‘381) discloses that the disinfecting chamber (117) comprises a compressible chamber comprised of a sponge (132) saturated at least partly with the disinfecting material (see entire document, particularly p. 3 [0034] – lines 2-5 and [0038], p. 4 [0042] – lines 3-4), wherein the sponge volume is capable of being compressible by at least 30%.
As to Claims 16-17, the disinfecting material (i.e. within 132) of Duffy (‘381) disinfects/capable of disinfecting an internal lumen of the second connector (596) and/or the external surface of the second connector (596).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Duffy (20150013381) as applied to claim 11 above, and further in view of Shaw (20100000040).
Duffy (‘381) is relied upon for disclosure described in the rejection of claim  under 35 U.S.C. 102(a)(1).
Duffy (‘040) does not appear to specifically teach that the sponge comprises a central channel aligned with a path of travel of the second connector, wherein penetration of the second connector through the channel compresses the sponge to release disinfecting material from the sponge into the lumen of the connector. 
It was known in the art before the effective filing date of the claimed invention to provide a central channel aligned with a path of travel of an object in a disinfecting connector. Shaw (‘040) discloses a disinfecting connector (200; 200’; 250; 300; 350) (see Figures 28-48), comprising: 
a disinfecting chamber (i.e. within 202; 262; 326) positioned within an internal lumen of the disinfecting connector (200; 200’; 250; 300; 350) (see Figures 37 and 45), comprising: 
at least one barrier (216; 270; 314; 360) between the internal lumen and a tube (212; 254; 26; 308; 366) connected to the disinfecting connector (200; 200’; 250; 300; 350) (see Figures 32-34, 36, 38-39, 41, 44-46, and 48); 
a disinfecting material (220; 274; 316; 364) that is approved for usage inside the body (see entire document, particularly p. 7 – claim 4); 
wherein the disinfecting chamber (i.e. within 202; 262; 326) comprises a compressible chamber in the form of a sponge (204; 276; 320; 362) compressible by at least 30% (see Figures 44 and 46);
wherein the sponge (204; 276; 320; 362) comprises a central channel (i.e. slit in 204; 278; 322; 368) aligned with a path of travel of a second connector (194; 328, 334) (see Figures 27 and 46), wherein penetration of the second connector (194; 328, 334) through the central channel (i.e. slit in 204; 278; 322; 368) compresses the sponge (204; 276; 320; 362) releasing disinfecting material (220; 274; 316; 364) from the sponge (204; 276; 320; 362) into the lumen of the connector;
in order to allow insertion of the second connector so as to enable cleaning/disinfecting of all surfaces of the second connector (see entire document, particularly p. 6 [0085] – lines 9-12, p. 7 [0087] – last 11 lines).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a central channel aligned with a path of travel of the second connector in the sponge of Duffy as a known configuration in order to allow insertion and to receive an end of an object for cleaning and/or disinfecting as shown by Shaw.
Thus, Claim 12 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Duffy (‘381) and Shaw (‘040).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20060280646, 20080226507, 20100226821, 20160213912, 20160262984, 4610469.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799